EXHIBIT 10.1


EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT, dated as of October 12, 2016 (this “Amendment”), is entered into by
and among THE PRIVATEBANK AND TRUST COMPANY (in its individual capacity,
“PrivateBank”), as administrative agent for the lenders (the “Lenders”) party to
the Loan Agreement (as defined below) (in such capacity, together with its
successors and assigns, the “Administrative Agent”), the Lenders, and each of
WESTMORELAND COAL COMPANY, a Delaware corporation (“Westmoreland Parent”),
WESTMORELAND ENERGY LLC, a Delaware limited liability company (“Westmoreland
Energy”), WESTMORELAND – NORTH CAROLINA POWER, L.L.C., a Virginia limited
liability company (“Westmoreland NC”), WEI-ROANOKE VALLEY, INC., a Delaware
corporation (“WEI”), WESTMORELAND – ROANOKE VALLEY, L.P., a Delaware limited
partnership (“Westmoreland Roanoke”), WESTMORELAND PARTNERS, a Virginia general
partnership (“Westmoreland Partners”), WESTMORELAND RESOURCES, INC., a Delaware
corporation (“Westmoreland Resources”), WESTMORELAND COAL SALES COMPANY, INC., a
Delaware corporation (“Coal Sales”), WRI PARTNERS, INC., a Delaware corporation
(“WRI”), WCC LAND HOLDING COMPANY, INC., a Delaware corporation (“WCC”),
WESTMORELAND CANADA LLC, a Delaware limited liability company (“WC LLC”),
WESTMORELAND ENERGY SERVICES, INC., a Delaware corporation (“WES”), WESTMORELAND
MINING LLC, a Delaware limited liability company (“WML”), WESTERN ENERGY
COMPANY, a Montana corporation (“WECO”), TEXAS WESTMORELAND COAL CO., a Montana
corporation (“TWCC”), WESTMORELAND SAVAGE CORPORATION, a Delaware corporation
(“Savage”), DAKOTA WESTMORELAND CORPORATION, a Delaware corporation (“Dakota”),
and BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company
(“Buckingham”; together with Westmoreland Parent, Westmoreland Energy,
Westmoreland NC, WEI, Westmoreland Roanoke, Westmoreland Partners, Westmoreland
Resources, Coal Sales, WRI, WCC, WC LLC, WES, WML, WECO, TWCC, Savage and
Dakota, each individually a “US Borrower” and collectively, the “US Borrowers”),
WESTMORELAND CANADIAN INVESTMENTS L.P., a limited partnership organized and
existing under the laws of the Province of Quebec (“WC Investments”),
WESTMORELAND CANADA HOLDINGS, INC., a corporation organized and existing under
the laws of the Province of Alberta (“Westmoreland Canada”), WESTMORELAND
PRAIRIE RESOURCES INC., a corporation organized and existing under the laws of
the Province of Alberta (“WPR”), and PRAIRIE MINES & ROYALTY ULC, an unlimited
liability company organized under the laws of the Province of Alberta (“PMRL”;
together with WC Investments, Westmoreland Canada and WPR, each individually a
“Canadian Borrower” and collectively, the “Canadian Borrowers”), and WCC HOLDING
B.V., a B.V. organized and existing under the laws of the Netherlands (“WCC
BV”).
W I T N E S S E T H:
WHEREAS, the US Borrowers, the Canadian Borrowers, WCC B.V., the Administrative
Agent and the Lenders entered into a certain Second Amended and Restated Loan
and Security Agreement dated as of December 16, 2014, as amended by that certain
Joinder and First Amendment to Second Amended and Restated Loan and Security
Agreement dated March 26, 2015, that certain


 
 
 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1


Consent and Second Amendment to Second Amended and Restated Loan and Security
Agreement dated as of May 29, 2015, that certain Third Amendment to Second
Amended and Restated Loan and Security Agreement dated as of December 31, 2015,
that certain Consent and Fourth Amendment to Second Amended and Restated Loan
and Security Agreement dated as of January 29, 2016, that certain Fifth
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
May 3, 2016, that certain Sixth Amendment to Second Amended and Restated Loan
and Security Agreement dated as of June 28, 2016 and that certain Seventh
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
September 30, 2016 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) pursuant to which the US
Borrowers and the Canadian Borrowers established certain financing arrangements
with the Lenders; and
WHEREAS, the Bank and the Borrowers desire to further amend the Agreement in
accordance with this Amendment.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1.Incorporation of the Loan Agreement. All capitalized terms which are
not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement or the other Loan Documents are inconsistent with the amendments set
forth in Section 2 below, such terms and provisions shall be deemed superseded
hereby. Except as specifically set forth herein, the Loan Agreement and the
other Loan Documents shall remain in full force and effect and its provisions
shall be binding on the parties hereto.
Section 2.    Amendments to the Loan Agreement. Subject to the terms and
conditions hereof, the Loan Agreement is amended as follows:
(a)    The definitions of the terms “Canadian Bank”, “Interest Expense” and
“Required Lenders” set forth in Section 1 of the Loan Agreement are hereby
amended and restated to read in their entirety as follows:
[Canadian Bank means Canadian Imperial Bank of Commerce or such other bank
appointed as the Canadian Bank after the date hereof by Administrative Agent.]
Interest Expense for any period means the sum, without duplication, of the total
interest expense of such Person for such period, determined in accordance with
GAAP and including, without duplication,
(1)    imputed interest on Capital Leases and Attributable Indebtedness,


 
2
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


(2)    commissions, discounts and other fees and charges owed with respect to
letters of credit securing financial obligations, bankers’ acceptance financing
and receivables financings,
(3)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses but excluding amortization of deferred financing
charges incurred in respect of the Secured Term Debt,
(4)    the interest portion of any deferred payment obligations,
(5)    all other non-cash interest expense,
(6)    capitalized interest,
(7)    [Reserved],
(8)    all interest payable with respect to discontinued operations, and
(9)    all interest on any Indebtedness of any other Person guaranteed by such
Person; provided, that to the extent directly related to the issuance of the
Secured Term Debt, amortization of debt issuance costs, debt discount or premium
and other financing fees and expenses shall be excluded. Interest Expense shall
be calculated after giving effect to Hedging Obligations (including associated
costs) involving interest rate swap and collar agreements, but excluding
unrealized gains and losses with respect to Hedging Obligations.
Required Lenders shall mean, at any time, Lenders whose Pro Rata Share exceeds
66-2/3% as determined pursuant to clause (c) of the definition of Pro Rata Share
provided, that the Pro Rata Share held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
Notwithstanding the foregoing, at all times there are only two (2) unaffiliated
Lenders, Required Lenders shall mean all Lenders, and if there are more than
two (2) unaffiliated Lenders, Required Lenders shall include at least two (2)
unaffiliated Lenders.
(b)    The definition of “Permitted Acquisition” set forth in Section 1 of the
Loan Agreement is hereby amended by adding the word “and” at the end of
subclause (l), replacing "; and" at the end of subclause (m) with a period and
by deleting subclause (n).
(c)    The eighth sentence appearing in Section 2.2.1(a) of the Agreement is
hereby amended and restated to read as follows:
Unless the Swing Line Lender has received at least one Business Day’s prior
written notice from any Lender instructing it not to make a US Swing Line Loan,
the Swing Line Lender shall, notwithstanding


 
3
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


the failure of any condition precedent set forth in Section 17.2, be entitled to
fund that US Swing Line Loan, and to have Lenders settle in accordance with
Section 2.8(a) or purchase participating interests in accordance with Section
2.8(b).
(d)    The eighth sentence appearing in Section 2.2.2(a) of the Agreement is
hereby amended and restated to read as follows:
Unless the Swing Line Lender has received at least one Business Day’s prior
written notice from any Lender instructing it not to make a Canadian Swing Line
Loan, the Swing Line Lender shall, notwithstanding the failure of any condition
precedent set forth in Section 17.2, be entitled to fund that Canadian Swing
Line Loan, and to have Lenders settle in accordance with Section 2.8(a) or
purchase participating interests in accordance with Section 2.8(b).
(e)    Section 2.4.2 of the Agreement is hereby amended and restated to read as
follows:
2.4.2    Application of Certain Payments. So long as no Default or Event of
Default has occurred and is continuing, payments matching specific scheduled
payments then due shall be applied to those scheduled payments under each
applicable Note. After the occurrence and during the continuance of a Default or
an Event of Default, all amounts collected or received by Administrative Agent
or any Lender as proceeds from the sale of, or other realization upon, all or
any part of the Collateral shall be applied in the order set forth in Section
16.2. Concurrently with each remittance to any Lender of its share of any such
payment, Administrative Agent shall advise such Lender as to the application of
such payment.
(f)    The last sentence of Section 8.2 of the Agreement is hereby amended and
restated to read as follows:
In addition to any other provision hereof, Administrative Agent may at any time,
after (i) the occurrence and during the continuance of an Event of Default or
(ii) Excess Availability is less than $10,000,000 under the Canadian Revolving
Loan Commitment or $7,500,000 under the US Revolving Loan Commitment, take
control over any of the Canadian Borrowers’ or its Subsidiaries’ Lockbox
Accounts maintained by Administrative Agent or Canadian Bank; provided, however,
if control over any such Canadian account(s) is established pursuant to clause
(i) or (ii) of the foregoing, the Administrative Agent shall promptly relinquish
control over such Canadian accounts once (a) Excess Availability is greater than
or equal to the amounts specified above for the applicable Revolving Loan
Commitment and


 
4
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


(b) no Event of Default is outstanding. Notwithstanding the foregoing, it is
understood and agreed that all collections and proceeds of Collateral received
in any Lockbox Account of any Borrower shall be applied on account of the
Obligations in accordance with the terms herein.
(g)    Section 9.4 of the Agreement is hereby amended and restated to read as
follows:
9.4 Annual Projections. No later than thirty (30) days prior to the beginning of
each Fiscal Year, the Borrowers shall deliver to Administrative Agent projected
statements of income and cash flow for the Borrowers, for each of the twelve
(12) months during such Fiscal Year, which shall include the assumptions used
therein, together with appropriate supporting details as reasonably requested by
Administrative Agent.
(h)    Section 12.4 of the Agreement is hereby amended by adding the following
sentences at the end thereof to read as follows:
In addition to the foregoing, the Administrative Agent or any Lender may request
updated appraisals of all Inventory and Equipment of the Borrowers at any time
at the cost and expense of the Administrative Agent or such Lender; provided,
however that such appraisals shall be paid for by the Borrowers following the
occurrence and during the continuance of an Event of Default. Borrowers agree to
cooperate with the Administrative Agent or such Lender and its agents to ensure
such appraisals are completed in a timely manner.
(i)    Section 16.2(a) and (b) are hereby amended and restated to read as
follows:
(a)    With respect to all Proceeds of Collateral owned by any US Borrower:
FIRST, to the payment of all expenses and indemnities of Administrative Agent
(in its capacity as such), including Attorney Costs, and any other Obligations
owing to Administrative Agent in respect of sums advanced by Administrative
Agent to preserve the Collateral or to preserve its security interest in the
Collateral, until paid in full:
SECOND, to the payment of all of the Obligations in respect of the Swing Line
Loans to the Swing Line Lender, until paid in full;
THIRD, to the payment of all of the Obligations consisting of accrued and unpaid
interest owing to the Lenders and Letter of


 
5
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


Credit fees owing to the L/C Issuer, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause THIRD
payable to them, until paid in full;
FOURTH, to the payment of all Obligations consisting of principal owing to the
Lenders ratably among the Lenders and their Affiliates in proportion to the
respective amounts described in this clause FOURTH held by them, until paid in
full;
FIFTH, to the payment of the Lenders an amount equal to all Obligations in
respect of outstanding Letters of Credit to be held as Cash Collateral in
respect of such Obligations;
SIXTH, to the payment of all Bank Product Obligations and Hedging Obligations
owing to the Lenders until paid in full;
SEVENTH, to the payment of all other Obligations owing to the Lenders until paid
in full; and
EIGHTH, to the payment of any remaining Proceeds, if any, to the US Borrowers or
to whomever may be otherwise lawfully entitled to receive such amounts.
(b)    With respect to all Proceeds of Collateral owned by a Canadian Borrower:
FIRST, to the payment of all expenses and indemnities of Administrative Agent
(in its capacity as such), including Attorney Costs, and any other Canadian
Obligations owing to Administrative Agent in respect of sums advanced by
Administrative Agent to preserve the Collateral owned by any Canadian Borrower
or to preserve its security interest in the Collateral owned by any Canadian
Borrower, until paid in full:
SECOND, to the payment of all of the Canadian Obligations in respect of the
Canadian Swing Line Loans to the Swing Line Lender, until paid in full;
THIRD, to the payment of all of the Canadian Obligations consisting of accrued
and unpaid interest owing to the Lenders and Letter of Credit fees owing to the
L/C Issuer, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause THIRD payable to them, until paid in
full;
FOURTH, to the payment of all Canadian Obligations consisting of principal owing
to the Lenders and Bank Product


 
6
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


Obligations owing to Lenders or their Affiliates, ratably among the Lenders and
their Affiliates in proportion to the respective amounts described in this
clause FOURTH held by them, until paid in full;
FIFTH, to the payment of the Lenders an amount equal to all Canadian Obligations
in respect of outstanding Letters of Credit to be held as Cash Collateral in
respect of such Canadian Obligations;
SIXTH, to the payment of all Bank Product Obligations and Hedging Obligations
owing to the Lenders until paid in full;
SEVENTH, to the payment of all other Canadian Obligations owing to the Lenders
until paid in full; and
EIGHTH, to the payment of any remaining Proceeds, if any, to the Canadian
Borrowers or to whomever may be otherwise lawfully entitled to receive such
amounts.
(j)    East West Bank is hereby added as a Lender to the Agreement in
replacement of Bank of the West in accordance with the terms of that certain
Assignment Agreement dated as of October 12, 2016 between Bank of the West and
East West Bank.
(k)    Annex 1 (Commitments) of the Loan Agreement is hereby amended and
restated to read as follows
ANNEX 1 – COMMITMENTS


Lender
US Revolving Loan Commitment
Canadian Revolving Loan Commitment
The PrivateBank and Trust Company
(i) $15,000,000;
OR
 (ii) $17,500,000 during any US Seasonal Increase Loan Amount Period


$10,000,000;
OR
(ii) $12,500,000 during any Canadian Seasonal Increase Loan Amount Period


East West Bank
(i) $15,000,000;
OR
(iii) $17,500,000 during any US Seasonal Increase Loan Amount Period 

$10,000,000;
OR
(ii) $12,500,000 during any Canadian Seasonal Increase Loan Amount Period


Total
(i) $30,000,000;
OR
(ii) $35,000,000 during any US Seasonal Increase Loan Amount Period


$20,000,000;
OR
(ii) $25,000,000 during any Canadian Seasonal Increase Loan Amount Period







 
7
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


Section 3.    Effectiveness Conditions. The amendments and other agreements set
forth herein shall be effective upon the satisfaction of all of the following
conditions precedent, each to the satisfaction of the Administrative Agent in
its sole discretion:
(a)    Receipt by the Administrative Agent from each of the Lenders, the
Administrative Agent and Borrowers, of a counterpart of this Amendment signed on
behalf of such party; and
(b)    Receipt by the Administrative Agent of such other documents, instruments
and certificates as the Administrative Agent shall reasonably request.
Section 4.    Representations and Warranties; No Default.
(a)    The representations and warranties of the Borrowers set forth in
Section 11 of the Loan Agreement shall be deemed made or remade, as applicable,
by each Borrower as of the date hereof, and shall be true and correct in all
material respects as of the date hereof except to the extent that such
representation or warranty expressly relates to a specified earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date; and
(b)    Each Borrower represents and warrants to the Administrative Agent and the
Lenders that the execution and delivery by such Borrower of this Amendment and
the performance by it of the transactions herein contemplated (i) are and will
be within its organizational powers, (ii) have been authorized by all necessary
organizational action and (iii) are not and will not be in contravention of any
order of any court or other agency of government, of law or any other indenture,
agreement or contract to which such Borrower is a party or by which the property
of such Borrower is bound, or be in violation of, result in a breach of, or
constitute with due notice and/or lapse of time a default under any such
indenture, agreement or contract, which contravention, violation or breach would
reasonably be expected to have a Material Adverse Effect or result in the
imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Borrower (other than Permitted Liens).
Section 5.    Affirmation. Except as specifically amended pursuant to the terms
hereof, the Loan Agreement and the other Loan Documents (and all covenants,
terms, conditions and agreements therein), shall remain in full force and
effect, and are hereby ratified and confirmed in all respects by the Borrowers.
Each Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that as of the date hereof, there are no claims, counterclaims, offsets
or defenses arising out of or with respect to the Obligations. Each Borrower
hereby confirms its existing grant to the Administrative Agent, for its benefit
and the benefit of the Lenders, of a lien on and security interest in the
Collateral, after giving effect to this Amendment. Each Borrower hereby
reaffirms that all liens and security interests at any time granted by it to the
Administrative Agent, for its benefit and the benefit of the Lenders, continue
in full force and effect and secure and shall continue to secure the
Obligations, after giving effect to this Amendment. Nothing herein contained is
intended to in any manner impair or limit the validity, priority and extent of
the Administrative Agent’s existing security interest in and liens upon the
Collateral, after giving effect


 
8
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


to the transactions which are subject to the consents set forth in Section 1
herein. Any and all references to the Loan Agreement in each of the Loan
Documents shall be deemed to refer to and include this Amendment.
Section 6.    Fees and Expenses. Each Borrower agrees to comply with
Section 4.3.4 of the Loan Agreement, in connection with the evaluation,
negotiation, preparation, execution and delivery of this Amendment. In addition
to the foregoing, the Borrowers agree to pay to the Administrative Agent an
amendment fee in accordance with the terms of the Fee Letter of even date
herewith.
Section 7.    Miscellaneous.
(a)    Each Borrower hereby agrees to take all such actions and to execute
and/or deliver to the Administrative Agent all such documents, assignments,
financing statements and other documents as the Administrative Agent may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment and the other Loan Documents.
(b)    This Amendment shall be binding on and shall inure to the benefit of the
Borrowers, the Administrative Agent, the Lenders and their respective successors
and (to the extent permitted under the Loan Agreement) assigns. No rights are
intended to be created hereunder for the benefit of any third-party donee,
creditor or incidental beneficiary.
(c)    Wherever possible, each provision of this Amendment shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
(d)    The headings of any paragraph of this Amendment are for convenience only
and shall not be used to interpret any provision hereof.
(e)    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Execution and delivery by facsimile or other electronic
transmission shall bind the undersigned. Receipt of an executed signature page
to this Amendment by facsimile or other electronic transmission shall constitute
effective delivery thereof and shall be deemed an original signature hereunder.
(f)    No modification hereof or any agreement referred to herein shall be
binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.
(g)    The terms and conditions of this Amendment shall be governed by and
construed in accordance with the internal laws of the State of Illinois
excluding conflict of laws statutes or common law principles that would result
in the application of laws other than the internal laws of the State of
Illinois.


 
9
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


(h)    EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THE
EXECUTION OR ACCEPTANCE OF THIS AMENDMENT, WAIVES ITS AND THEIR RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING
OUT OF OR RELATED TO THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS OR THE COLLATERAL.
[SIGNATURE PAGES FOLLOW]




 
10
 




--------------------------------------------------------------------------------


(Signature Page to Eighth Amendment to
Second Amended and Restated Loan and Security Agreement)




IN WITNESS WHEREOF, the parties hereto have duly executed this Eighth Amendment
to Second Amended and Restated Loan and Security Agreement as of the date first
above written.
US BORROWERS:
WESTMORELAND COAL COMPANY, a Delaware corporation
By:       /s/ Jennifer S. Grafton    
Jennifer S. Grafton 
Chief Administrative Officer & Secretary
 
WESTMORELAND ENERGY LLC, a Delaware limited liability company
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – NORTH CAROLINA POWER, L.L.C., a Virginia limited liability
company
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WEI-ROANOKE VALLEY, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – ROANOKE VALLEY, L.P., a Delaware limited partnership
   By: WEI-Roanoke Valley, Inc., 
its general partner
By: /s/ Samuel N. Hagreen       
       Samuel N. Hagreen 
       Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Eighth Amendment to
Second Amended and Restated Loan and Security Agreement)




US BORROWERS:
WESTMORELAND PARTNERS, a Virginia general partnership
By: Westmoreland-Roanoke Valley, L.P., its general partner
   By: WEI-Roanoke Valley, Inc.,  
its general partner
   By: /s/ Samuel N. Hagreen       
              Samuel N. Hagreen 
              Secretary 

By: Westmoreland-North Carolina Power, L.L.C., its general partner
By: /s/ Samuel N. Hagreen        
        Samuel N. Hagreen 
        Secretary
 
WESTMORELAND RESOURCES, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND COAL SALES COMPANY, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WRI PARTNERS, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WCC LAND HOLDING COMPANY, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Eighth Amendment to
Second Amended and Restated Loan and Security Agreement)




 
WESTMORELAND CANADA LLC, a Delaware limited liability company
By:    /s/ Samuel N. Hagreen    
   Jennifer S. Grafton 
   Vice President and Secretary
 
WESTMORELAND ENERGY SERVICES, INC., a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND MINING LLC, a Delaware limited liability company
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTERN ENERGY COMPANY, a Montana corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
TEXAS WESTMORELAND COAL CO., a Montana corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WESTMORELAND SAVAGE CORPORATION, a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
DAKOTA WESTMORELAND CORPORATION, a Delaware corporation
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Eighth Amendment to
Second Amended and Restated Loan and Security Agreement)




 
BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
CANADIAN BORROWERS:
WESTMORELAND CANADIAN INVESTMENTS, L.P., a limited partnership organized and
existing under the laws of the Province of Quebec
By: Westmoreland Canada LLC,  
its general partner
   By:  /s/ Jennifer S. Grafton    
        Jennifer S. Grafton 
        Vice President and Secretary
 
WESTMORELAND CANADA HOLDINGS, INC., a corporation organized and existing under
the laws of the Province of Alberta
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary
CANADIAN BORROWERS:
WESTMORELAND PRAIRIE RESOURCES INC., a corporation organized and existing under
the laws of the Province of Alberta
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary
 
PRAIRIE MINES & ROYALTY ULC, an unlimited liability company organized under the
laws of the Province of Alberta
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Eighth Amendment to
Second Amended and Restated Loan and Security Agreement)




WCC BV:
WCC HOLDING B.V., a B.V. organized and existing under the laws of the
Netherlands
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton  
   Managing Director A
By:    /s/ Clemens Cornelis van den Broek    
   Clemens Cornelis van den Broek 
   Managing Director B







 
 
 




--------------------------------------------------------------------------------


(Signature Page to Eighth Amendment to
Second Amended and Restated Loan and Security Agreement)






ADMINISTRATIVE AGENT
AND A LENDER:
THE PRIVATEBANK AND TRUST COMPANY
By:    /s/ Douglas Colletti    
   Douglas Colletti 
   Managing Director







 
 
 




--------------------------------------------------------------------------------


(Signature Page to Eighth Amendment to
Second Amended and Restated Loan and Security Agreement)




LENDER:
EAST WEST BANK
By:    /s/ John E. Kolb    
Name: John E. Kolb    
Its:   Vice President   







 
 
 


